Title: To James Madison from Tench Coxe, 13 February 1807
From: Coxe, Tench
To: Madison, James



Sir
Philada.  Feb. 13. 1807

The recent advices from Europe have produced effects upon the mercantile body, of which I presume you will hear inform.  The insurance offices from Massachusetts to Pennsa. have manifested solemn feelings.  It is useless to trouble you with comments upon an act, which you better understand & have more maturely weighed than I.
The avowal of the principle of retaliation on the part of the Empr. of France is impressive.  From 1792 to this hour Great Britain has transgressed against the rights of neutrals and belligerents in a continued series of diversified violations of the law of nations, in the maritime department.  It was a deep sense of those and a foreboding of their consequences which occasioned my publications in 1798  & 1806.  It was not a blind attachment, even to our own Country much less to France, nor enmity to England, wch. governed me in those papers.  I wished to maintain our rights and interests, to induce England from her aggressions, and to prevent the adoption of similar proceedings by France.  That country has gone into them, often too freely and at length in a season of wonderful success she consolidated the principles of all the English innovations into one act.  There is some danger that she will go further.  If we alone appear to be the connexion of England in that trade France wishes to annihilate, the Empr. may make treaties with all the powers of the continent to exclude from their European & colonial ports the ships and produce of any nation or nations which maintain connexions with England.  If Napoleon will say to all Europe, you must not deal with G. B. or I shall treat you as accomplices in her plans of monopoly & maritime spoliation, will he hesitate to propose such a treaty--he will attempt the other.


   American Merchant in Carey’s Museum of 1798

   Essays on naval power, and against the Blockades.

It seems to me probable, that the British armed ships will cut the unarmed Neutrals out of the carrying trade, during the existence of this new regulation.
There can be no doubt, that our spring importations of supplies from GBritain & Ireland will be effected by means of stout armed ships public & private & that we may have even a superabundance, because so many former vents for British goods are closed.  Our supplies & revenues will not therefore be immediately affected unfavorably.  But should the measure suggested on the other side, in the lines with a score against them, circumstances may in some way arise to affect both revenue & supply.  I should be glad, if this idea were intimated to Mr. Gallatin, tho he has probably thought of it.
Our funds, and bank stocks stand as high as they were, and tho insurance stocks felt a momentary damp, and some depression, they have recovered nearly their late rates.
It appears to me that the less we do with foreign powers, at this crisis of violent resentments among them, the better.  I could wish an arrangement for redress, remedy or compensation with England, but I confess, I doubt the expediency of a treaty of commerce, which shall risk the hostility of the whole continent.  This idea I obtruded on you some time ago.  Recent events have attached me to it in a greater Degree: and indeed very much.
The present seems to be a suitable moment to address ourselves to the sound discretion and prudence of Great Britain.  If she has adopted many principles and measures justly exceptionable in her maritime affairs, and if they have brought on a retaliation from France: if further, they have or are likely to get up a fierce & desperate hostility to her and to the neutrals, who maintain intercourse with her, does not Great Britain owe it to herself & to us to recede?  Ought not our ministers here & in Europe to press such ideas upon her consideration?  Should we not even go further, and say plainly, if we can with truth, Great Britain has by her acts & examples brought on these things: We cannot justify ourselves in longer, with-holding any measure, which will contribute to terminate a course of conduct, so injurious to us, so fatal to herself.
Excuse, Sir; this freedom.  But I believe it would have been well for us & better for G. Britain, if we had said to her, at the moment of every irregular act, we cannot justify ourselves to our American constituents, nor to foreign nations in tollerating this.  I have the honor to be, with great respect, dear Sir; yr. mo. obedt. St.

Tench Coxe

